Case: 19-40695      Document: 00515365525         Page: 1    Date Filed: 03/31/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                          United States Court of Appeals
                                                   Fifth Circuit

                                                                          FILED
                                                                       March 31, 2020
                                    No. 19-40695                       Lyle W. Cayce
                                 Conference Calendar                        Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ANTONIO JOSUE LOPEZ-PEREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:19-CR-513-1


Before STEWART, DENNIS, and HO, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Antonio Josue Lopez-Perez has
moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
(5th Cir. 2011). Lopez-Perez has filed a response. The record is not sufficiently
developed to allow us to make a fair evaluation of Lopez-Perez’s claim of
ineffective assistance of counsel; we therefore decline to consider the claim


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5 TH
CIR. R. 47.5.4.
    Case: 19-40695     Document: 00515365525    Page: 2   Date Filed: 03/31/2020


                                 No. 19-40695

without prejudice to collateral review. See United States v. Isgar, 739 F.3d 829,
841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Lopez-Perez’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2. To the extent that Lopez-Perez moves for the appointment of
substitute counsel, the motion is DENIED. See United States v. Wagner,
158 F.3d 901, 902-03 (5th Cir. 1998).




                                        2